Memorandum by the Court. Order and judgment granting respondent’s motion to set aside a jury verdict and directing a verdict on behalf of respondent, and granting a permanent stay of arbitration, reversed on the law and the facts and in the exercise of discretion, and the jury verdict reinstated, without costs. On Friday, March 1, 1963, at about 6:30 p.m. petitioner was struck by a hit and run vehicle. He was taken to a hospital and released at approximately 10:30 p.m. the same night. Petitioner remained in bed the following day. On Sunday, March 3, 1963, at 1:00 p.m. petitioner personally reported the accident to the police. Under petitioner’s insurance policy and under subdivision (b) of section 608 of the Insurance Law petitioner was required to make a report within 24 hours or as soon as reasonably possible. The jury found petitioner had made a report to the police as soon as reasonably possible thus complying with the terms of the policy and the statute. Special and Trial Term erroneously set aside the jury’s verdict and directed a verdict in favor of respondent. Whether or not the report was made as soon as reasonably possible was a factual issue to be decided by the jury. (Matter of MVAIC [Brown], 15 A D 2d 578, app. dsmd. 11 N Y 2d 968.)